Citation Nr: 0115340	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, increasing the rating 
assigned for the veteran's service-connected post-traumatic 
stress disorder (PTSD) from 30 percent to 50 percent, 
effective from March 2000.  An appeal of such decision was 
initiated in May 2000 and later perfected, and it is noted 
that in his notice of disagreement and substantive appeal, 
the veteran specifically sought a 70 percent rating for his 
PTSD.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In Norris v. West, 12 Vet. App. 413, 421-22 (1999), the Court 
held that when an RO is considering a rating increase claim 
from a claimant whose schedular rating meets the minimum 
criteria of section 4.16(a) and there is evidence of current 
service-connected unemployability in the claimant's claims 
file or under VA control, evaluation of that rating increase 
must also include an evaluation of a reasonably raised claim 
for a TDIU rating.  While the schedular criteria for TDIU are 
met per this decision, it is clear from the evidence that no 
reasonable claim for this benefit has been raised as the 
veteran is working at a job at an airport which he reports he 
enjoys.  


FINDING OF FACT

The veteran's service-connected PTSD is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking and/or mood, but not total occupational and social 
impairment.



CONCLUSION OF LAW

The criteria for the assignment of a rating of 70 percent, 
but none greater, for PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

It is clear that the RO has not been afforded the opportunity 
of initially considering this matter under the VCAA, and it 
is also evident that records of VA treatment referenced by 
treating medical professionals have not been obtained by the 
RO in its development of the instant claim.  However, the 
evidence presented permits an allowance of the benefit 
sought, that is, a 70 percent evaluation for the veteran's 
PTSD, thereby obviating the need to remand to the RO for any 
evidentiary and/or procedural development.  It thus would not 
be prejudicial to the veteran were the Board to proceed to 
issue a merits-based decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The record reflects that service connection for PTSD was 
established by rating decision of the RO in July 1997, at 
which time a 30 percent schedular evaluation was assigned 
under Diagnostic Code 9411, effective from March 1994.  

Under rating criteria effective as of November 7, 1996, and 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411, 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, 
warrant a 10 percent schedular evaluation.  In the presence 
of occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is assignable.  If the following criteria are met, 
that is, occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (i.e. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, the 
rating schedule calls for an evaluation of 50 percent.  

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrant a 100 percent schedular evaluation.

The evidence presented includes the report of a VA 
psychiatric examination in March 2000, as well as written 
reports from treating medical professionals, one of whom is a 
VA psychiatrist and the other a Vet Center counselor.  All of 
the foregoing have determined that the veteran's PTSD is 
severe.  The Vet Center counselor in his March 2000 statement 
noted a worsening of the veteran's symptoms of PTSD, 
including intrusive thoughts of Vietnam, anxiety, 
irritability, social isolation, nightmares, sleep problems, 
and diminished interest in significant work and social 
activities.  The counselor likewise noted that the veteran's 
PTSD presented a profound barrier to his ability to work, 
although noting that he continued to engage in employment.

On a VA examination in late March 2000, it was indicated that 
the veteran continued to be employed at Logan Airport, where 
he worked the midnight shift.  Substantially increased 
difficulties since the original grant of service connection 
for PTSD were reported, including the termination of the 
veteran's marriage in 1996 due to PTSD symptoms, and 
worsening symptoms involving sleep difficulties, flashbacks, 
excess irritability, anxiety, and startle reaction.  In the 
opinion of the examiner, the veteran's life was severely 
disrupted by his PTSD.  A tendency to self-isolate, avoidance 
of stressful stimuli, and compulsive behavior of hand-washing 
in an attempt to rid himself of the blood of a fellow 
serviceman who died in combat were noted.  The diagnosis was 
of severe PTSD and a score of 55 on the Global Assessment of 
Functioning (GAF) Scale was assigned.

There is also submitted a statement, dated in April 2000, 
from the veteran's treating VA psychiatrist, noting current 
exacerbated symptoms of PTSD.  Severe intrusive thoughts and 
chronic nightmares of Vietnam were described, as were 
debilitating anxiety attacks that severely impacted his 
ability to work and desire to leave his home.  An increased 
loss of work was noted in recent times.  The veteran's PTSD 
was therein noted to be severe and chronic.

The data on record show that the veteran's PTSD is considered 
to be severe by examining and treating medical professionals 
and the symptoms outlined are indicative of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
such that assignment of a 70 percent schedular evaluation is 
warranted.  The only contrary indication is the GAF Scale 
score of 55 assigned in March 2000 by an examining VA 
physician, indicating no more than moderate symptoms or 
moderate difficulties in social and occupational functioning.  
Such physician, however, in his narrative description of the 
veteran's PTSD found the veteran's PTSD to be severe, and as 
such characterization is consistent with the veteran's 
treating mental health professionals, the undersigned is not 
persuaded that the GAF score assigned is an accurate 
assessment.  There is absent from the record, however, a 
showing of total occupational and social impairment, such 
that a 100 percent schedular evaluation is for assignment.  
In this regard, the record fails to reveal symptoms such as a 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, any persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living, disorientation, or memory loss of one's own name or 
the names of family members.  The record, too, identifies 
that the veteran has remarried and that he continues to be 
gainfully employed as an airport worker, a job which he 
acknowledges he enjoys.  To that extent, not more than a 70 
percent evaluation is warranted at this time.

In conclusion, the Board finds that a rating of 70 percent, 
but none greater, is for assignment under DC 9411 for the 
veteran's PTSD.  To that extent, the appeal is granted.


ORDER

Entitlement to a 70 percent rating is warranted for the 
veteran's service-connected PTSD.  The appeal is allowed to 
this extent, subject to the applicable criteria governing the 
payment of monetary benefits.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

